Citation Nr: 0830195	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance or based on being housebound.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received from the veteran's spouse in June 2006, 
she notified the RO of  the existence of additional VA 
medical records not on file, which she indicated were 
relevant to the claim on appeal.  She indicated that the 
veteran had received treatment from a VA physician at a VA 
primary care outpatient clinic in St. Claireville, Ohio.  She 
also stated that the veteran had received care from a VA 
psychologist at the VA primary care outpatient clinic.  In 
the veteran's claim for benefits he suggested that his 
difficulties requiring the grant of the present claim 
resulted from his non-service-connected psychiatric disorder, 
which for pension purposes is assigned a 70 percent 
disability rating. 

The claims file does not contain any VA medical records of 
treatment and there is no indication that the RO has 
requested the records referred to by the veteran's spouse.  
Any VA medical records that are not in the claims file are 
nevertheless considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Further, these 
records would be important in adjudicating the veteran's 
claim as they would provide a more complete picture of the 
veteran's health picture as it relates to the claim on 
appeal.

Prior to the Board's adjudication of the veteran's claim, the 
RO should obtain any existing VA medical treatment records 
not of record, particularly any such records for which VA has 
notice; specifically treatment records from a VA primary care 
outpatient clinic in St. Claireville, Ohio.  See 38 U.S.C. § 
5103A (West 2002 & Supp. 2005); Id.; see also VAOPGCPREC 12- 
95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.").  

In this connection, given the nature of the claim and the 
severity of condition it implies, the Board would presume 
that there may also be some private treatment records 
outstanding.  There are none on file.  The RO should 
appropriately request any existing private treatment records 
relevant to the claim on appeal.  

On remand, the RO should obtain from the medical facilities 
identified by the veteran, any existing VA medical treatment 
records not on file and relevant to the claim on appeal; and 
obtain any relevant treatment records from private sources 
the veteran identifies pursuant to this remand.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, ask the veteran 
to identify any private sources of medical 
treatment relevant to the claim, and to 
provide any necessary release forms 
required to assist in obtaining copies of 
related records for the claims file.  

2.  Thereafter, request copies of any 
relevant private or VA medical records not 
on file covering treatment of the veteran; 
to specifically include any such records 
of treatment for his psychiatric condition 
and for any physical condition implicated 
in this claim.  This action must include 
obtaining any medical records of treatment 
from a VA primary care outpatient clinic 
in St. Claireville, Ohio. 

3.  Then, readjudicate the claim under 
review.  If the benefit sought is not 
granted, issue the veteran and his 
representative a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

